
	
		I
		112th CONGRESS
		1st Session
		H. R. 2517
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Capuano (for
			 himself, Mr. Ackerman,
			 Mr. Blumenauer,
			 Mr. Butterfield,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. DeFazio,
			 Ms. DeLauro,
			 Ms. Edwards,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Filner,
			 Mr. Grijalva,
			 Mr. Heinrich,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Jackson of Illinois,
			 Ms. Kaptur,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Mr. Lynch,
			 Mrs. Maloney,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Moore,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Pallone,
			 Mr. Pascrell,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Sarbanes,
			 Ms. Slaughter,
			 Mr. Stark,
			 Mr. Tonko,
			 Ms. Waters,
			 Mr. Welch,
			 Ms. Woolsey, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  shareholder authorization before a public company may make certain political
		  expenditures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shareholder Protection Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Corporations make significant political
			 contributions and expenditures that directly or indirectly influence the
			 election of candidates and support or oppose political causes. Decisions to use
			 corporate funds for political contributions and expenditures are usually made
			 by corporate boards and executives, rather than shareholders.
			(2)Corporations,
			 acting through their boards and executives, are obligated to conduct business
			 for the best interests of their owners, the shareholders.
			(3)Historically,
			 shareholders have not had a way to know, or to influence, the political
			 activities of corporations they own. Shareholders and the public have a right
			 to know how corporations are spending their funds to make political
			 contributions and expenditures benefitting candidates, political parties, and
			 political causes.
			(4)Corporations
			 should be accountable to their shareholders in making political contributions
			 or expenditures affecting Federal governance and public policy. Requiring the
			 express approval of a corporation’s shareholders prior to making political
			 contributions or expenditures will establish necessary accountability.
			3.Shareholder
			 approval of corporate political activityThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 14B (15 U.S.C. 78n–2)
			 the following:
			
				14C.Shareholder
				approval of certain political expenditures and disclosure of votes of
				institutional investors
					(a)DefinitionsIn this section—
						(1)the term expenditure for political
				activities—
							(A)means—
								(i)an
				independent expenditure, as such term is defined in section 301(17) of the
				Federal Election Campaign Act of 1971 (2 U.S.C. 431(17));
								(ii)an electioneering communication, as such
				term is defined in section 304(f)(3) of such Act (2 U.S.C. 434(f)(3)) and any
				other public communication (as such term is defined in section 301(22) of such
				Act (2 U.S.C. 431(22))) that would be an electioneering communication if it
				were a broadcast, cable, or satellite communication; or
								(iii)dues or other payments to trade
				associations or organizations described in section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code that
				are, or could reasonably be anticipated to be, used or transferred to another
				association or organization for the purposes described in clauses (i) or (ii);
				and
								(B)does not
				include—
								(i)direct lobbying efforts through registered
				lobbyists employed or hired by the issuer;
								(ii)communications by
				an issuer to its shareholders and executive or administrative personnel and
				their families; or
								(iii)the
				establishment and administration of contributions to a separate segregated fund
				to be utilized for political purposes by a corporation; and
								(2)the term
				issuer does not include an investment company registered under
				section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a–8).
						(b)Shareholder
				authorization for political expendituresEach solicitation of proxy, consent, or
				authorization by an issuer with a class of equity securities registered under
				section 12 of this title shall—
						(1)contain—
							(A)a description of
				the specific nature of any expenditure for political activities proposed to be
				made by the issuer for the forthcoming fiscal year that has not been authorized
				by a vote of the shareholders of the issuer, to the extent the specific nature
				is known to the issuer; and
							(B)the total amount
				of expenditures for political activities proposed to be made by the issuer for
				the forthcoming fiscal year; and
							(2)provide for a separate vote of the
				shareholders of the issuer to authorize such expenditures for political
				activities in the total amount described in paragraph (1).
						(c)Vote required To
				make expendituresNo issuer shall make an expenditure for
				political activities in any fiscal year unless such expenditure—
						(1)is of the nature of those proposed by the
				issuer in subsection (b)(1); and
						(2)has been
				authorized by a vote of the majority of the outstanding shares of the issuer in
				accordance with subsection (b)(2).
						(d)Fiduciary duty;
				liability
						(1)Fiduciary
				dutyA violation of
				subsection (c) shall be considered a breach of a fiduciary duty of the officers
				and directors who authorized the expenditure for political activities.
						(2)LiabilityAn officer or director of an issuer who
				authorizes an expenditure for political activities in violation of subsection
				(c) shall be jointly and severally liable in any action brought in a court of
				competent jurisdiction to any person or class of persons who held shares at the
				time the expenditure for political activities was made for an amount equal to 3
				times the amount of the expenditure for political activities.
						(e)Disclosure of
				votes
						(1)Disclosure
				requiredEach institutional
				investment manager subject to section 13(f) shall disclose not less frequently
				than annually how it voted on any shareholder vote under subsection (a), unless
				the vote is otherwise required by rule of the Commission to be reported
				publicly.
						(2)RulesNot later than 6 months after the date of
				enactment of this section, the Commission shall issue rules to carry out this
				subsection that require that a disclosure required under paragraph (1)—
							(A)be made not later than 30 days after a vote
				described in paragraph (1); and
							(B)be made available to the public through the
				EDGAR system as soon as practicable.
							(f)Safe harbor for
				certain divestment decisionsNotwithstanding any other provision of
				Federal or State law, if an institutional investment manager makes the
				disclosures required under subsection (e), no person may bring any civil,
				criminal, or administrative action against the institutional investment
				manager, or any employee, officer, or director thereof, based solely upon a
				decision of the investment manager to divest from, or not to invest in,
				securities of an issuer due to an expenditure for political activities made by
				the
				issuer.
					.
		4.Required board
			 vote on corporate expenditures for political activitiesThe Securities Exchange Act of 1934 (15
			 U.S.C. 78 et seq.) is amended by adding after section 16 (15 U.S.C. 78p) the
			 following:
			
				16A.Required board
				vote on corporate expenditures for political activities
					(a)DefinitionsIn
				this section, the terms expenditure for political activities and
				issuer have the same meaning as in section 14C.
					(b)Listing on
				exchangesNot later than 180
				days after the date of enactment of this section, the Commission shall, by
				rule, direct the national securities exchanges and national securities
				associations to prohibit the listing of any class of equity security of an
				issuer that is not in compliance with the requirements of any portion of
				subsection (c).
					(c)Requirement for
				vote in corporate bylaws
						(1)Vote
				requiredThe bylaws of an
				issuer shall expressly provide for a vote of the board of directors of the
				issuer on—
							(A)any expenditure for political activities in
				excess of $50,000; and
							(B)any expenditure for political activities
				that would result in the total amount spent by the issuer for a particular
				election (as such term is defined in section 301(1) of the Federal Election
				Campaign Act of 1971 (2 U.S.C. 431(1))) in excess of $50,000.
							(2)Public
				availabilityAn issuer shall
				make the votes of each member of the board of directors for a vote required
				under paragraph (1) publicly available not later than 48 hours after the vote,
				including in a clear and conspicuous location on the Web site of the
				issuer.
						(d)No Effect on
				Determination of Coordination With Candidates or CampaignsFor purposes of the Federal Election
				Campaign Act of 1971, an expenditure for political activities by an issuer
				shall not be treated as made in concert or cooperation with, or at the request
				or suggestion of, any candidate or committee solely because a member of the
				board of directors of the issuer voted on the expenditure as required under
				this
				section.
					.
		5.Reporting
			 requirementsSection 13 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
			 the following:
			
				(r)Reporting
				requirements relating to certain political expenditures
					(1)DefinitionsIn
				this subsection, the terms expenditure for political activities
				and issuer have the same meaning as in section 14C.
					(2)Quarterly
				reports
						(A)Reports
				requiredNot later than 180
				days after the date of enactment of this subsection, the Commission shall amend
				the reporting rules under this section to require each issuer with a class of
				equity securities registered under section 12 of this title to submit to the
				Commission and the shareholders of the issuer a quarterly report
				containing—
							(i)a description of any expenditure for
				political activities made during the preceding quarter;
							(ii)the date of each expenditure for political
				activities;
							(iii)the amount of
				each expenditure for political activities;
							(iv)the votes of each member of the board of
				directors authorizing the expenditure for political activity, as required under
				section 16A(c);
							(v)if the expenditure
				for political activities was made in support of or opposed to a candidate, the
				name of the candidate and the office sought by, and the political party
				affiliation of, the candidate; and
							(vi)the name or identity of trade associations
				or organizations described in section 501(c) of the Internal Revenue Code of
				1986 and exempt from tax under section 501(a) of such Code which receive dues
				or other payments as described in section 14C(a)(1)(A)(iii).
							(B)Public availabilityThe Commission shall ensure that, to the
				greatest extent practicable, the quarterly reports required under this
				paragraph are publicly available through the Web site of the Commission and
				through the EDGAR system in a manner that is searchable, sortable, and
				downloadable, consistent with the requirements under section 24.
						(3)Annual
				reportsNot later than 180
				days after the date of enactment of this subsection, the Commission shall, by
				rule, require each issuer to include in the annual report of the issuer to
				shareholders a summary of each expenditure for political activities made during
				the preceding year in excess of $10,000, and each expenditure for political
				activities for a particular election if the total amount of such expenditures
				for that election is in excess of
				$10,000.
					.
		6.Reports
			(a)Securities and
			 Exchange CommissionThe
			 Securities and Exchange Commission shall—
				(1)conduct an annual assessment of the
			 compliance of issuers and officers and members of the boards of directors of
			 issuers with sections 14C, 16A, and 13(r) of the Securities Exchange Act, as
			 added by this Act; and
				(2)submit to Congress an annual report of
			 containing the results of the assessment under paragraph (1).
				(b)Government
			 Accountability OfficeThe
			 Comptroller General of the United States shall periodically evaluate and report
			 to Congress on the effectiveness of the oversight by the Securities and
			 Exchange Commission of the reporting and disclosure requirements under sections
			 14C, 16A, and 13(r) of the Securities Exchange Act, as added by this
			 Act.
			7.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of such provision or
			 amendment to any person or circumstance shall not be affected thereby.
		
